Citation Nr: 1309260	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and dysthymia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which the Veteran appealed.  

In April 2009, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was associated with the claims file.  

In a November 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which adopted a Joint Motion filed by all parties and, in a September 2010 Order, remanded the claim for action consistent with the terms of the Joint Motion.  Subsequently, the Board remanded this matter for further development in May 2011 in order to implement the terms of the Joint Motion.  


FINDING OF FACT

The evidence of record demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for resolution of this service connection claim for an acquired psychiatric disorder without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Factual Background and Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depression and dysthymia.  In his written submissions and hearing testimony, the Veteran contends that he experienced several in-service stressors during basic training, while stationed at Fort Campbell, Kentucky, and while stationed in West Germany, that were very stressful and caused him to fear for his own life.  He initially filed separate claims for PTSD and depression, but the Court subsequently held that, when a claimant identifies a mental disorder without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board recharacterized the claim on appeal in its May 2011 remand.  

The Veteran's DD Form 214 does not indicate that he received medals and decorations showing actual participation in combat.  His service personnel records reveal that the Veteran did not serve in Vietnam or in Southeast Asia, but was stationed in West Germany from November 1966 to June 1968.  These records also show that he served there as a combat construction specialist and heavy truck driver attached to Company A of the 237th Engineering Battalion.  

Service treatment records do not show any complaints of, or treatment for, any psychiatric disorder while in service.  The Veteran's April 1966 induction examination and May 1968 discharge examination showed no psychiatric abnormalities.  In addition, on the contemporaneous reports of medical history the Veteran completed on both occasions he checked the "no" boxes when asked whether he ever had or now had depression or worry, nervous trouble of any sort, frequent trouble sleeping, or frequent or terrifying nightmares.  

In his original claim the Veteran said he was upset with the prospect of being sent to Vietnam.  In his August 2007 PTSD questionnaire, the Veteran asserted that he became mentally disturbed from his posting to West Germany.  He failed to discuss any incident specifically, but stated that he became depressed and disturbed by working with and speaking to soldiers who came from Vietnam and who were "messed up" by combat and drug use.  He also said that his brother was murdered by his wife about the time he was discharged and that he told this brother not to go into the military.  

Post-service, a July 2007 VA medical record indicated that the Veteran had been referred to the mental health clinic after a positive PTSD screen.  An October 2007 VA medical record showed that the Veteran narrowly failed a test meeting the criteria for a PTSD diagnosis, but on a second test scored sufficiently to indicate the presence of moderate depression.  He presented with symptoms of anxiety, excessive worry, and increased overall symptoms of depression.  Diagnosis was depressive disorder not otherwise specified.  

In February 2008, the RO issued a formal finding that the Veteran had not provided sufficient information to corroborate any alleged in-service stressors by the U.S. Army and Joint Services Records Research Center (JSRRC).  

In his August 2008 VA Form 9, Substantive Appeal, the Veteran conceded that he did not experience combat, but claimed that he was exposed to stressful situations in service.  For example, he stated that he became very upset at the first of the month when names were called to go to Vietnam.  He also said that he was very nervous and upset the entire time he was in service.  

A list of active health problems found in the Veteran's VA treatment records associated with the claims file included chronic PTSD, dysthymic disorder, and depression not otherwise specified.  

According to a May 2008 VA psychology clinic record the Veteran described seeing two children drown in the Rhine River while his unit was building a bridge.  At this session he also spoke about racism in the service and noted his first sergeant once armed the white members of his platoon before his battalion commander and MPs defused the situation.  He also said that he feared for his life when he had to extinguish a fire on an artillery range that was strewn with unexploded ordnance.  Finally, the Veteran also reported being fearful that he would be sent to Israel at the time of the Six Day War.  

According to a December 2008 VA psychology clinic record the Veteran recalled that when in service he had to put out a fire on a firing range that was strewn with unexploded ordnance.  The Veteran also said that while in service his combat engineer unit had to dig up land mines.  

In his April 2009 Board hearing, the Veteran testified about several in-service stressors.  For example, he said that while in service he was fearful of going to Vietnam.  He was threatened with a knife at a train station in Germany about July 1967 when he and his buddy, dressed in civilian clothes, witnessed young men harassing young women and two elderly persons.  He had to put out a fire around live ammunition on an artillery range in Germany.  He saw two little children drown in the Rhine River and wash up on the bank of the river while his unit was building a floating bridge.  He also said that he saw or heard two people being killed in a car crash across the road from where his unit was stationed in Heidelberg, Germany.  (See hearing transcript at pp. 4-8).  The Veteran said that he first went for psychiatric treatment about two years before and that he did not have any psychiatric problems when he first got out of service.  (Id. at p. 16.)  He also testified he could provide no further details of his alleged in-service stressors to help in verification and that he was unaware of any evidence that VA could obtain for him.  (Id. at 13, 18.)  

However, according to an April 2009 VA psychology clinic record the Veteran stated that 43 years ago an ordained minister attended basic training with the Veteran.  During an emergency leave, the man committed suicide.  The Veteran said that he heard that this man left a suicide note in which he said he did not think he could maintain his religious faith in service.  There was considerable kidding in the unit about this man, and the Veteran stated that he always wondered if he had said something to him that might have made him commit suicide.  

In a June 2009 handwritten statement, the Veteran continued to outline some of his in-service stressors.  For example, he noted that an ordained minister went home from basic training on family leave in August 1966 and committed suicide.  He also said that the two children drowned in the Rhine in August 1967 and that the train station incident occurred on July 28, 1967.  In February 1968, two men from his company were chased from a club and the field jacket of one was cut to pieces.  His first sergeant gave out arms and ammunition and the company went to the club, but the battalion commander interceded before any shots were fired.  This statement also noted that he drove across the line into communist East Germany at one point, that someone set off 20 rounds of ammunition when he pulled guard duty around nuclear warheads, and that he once had to dig up 300 pounds of explosive that had been placed in a hole in the ground with a blasting cap that did not go off.  

According to an August 2009 VA medical record the Veteran discussed several traumas experienced while he was in service.  He explained that when he was stationed in West Germany, the driver of a jeep decided to take a shortcut and actually drove them briefly into East German territory.  The Veteran said that they were turning around the vehicle after they saw they drove past a red triangular sign.  They also saw an East German truck armed with .30-caliber guns coming toward them.  The Veteran said that they returned to West Germany without being fired on, but that he feared for his life.  He explained that he could have been captured and charged with armed invasion of a foreign country since they had M16 rifles with them.  At this same session, the Veteran also talked about the death of two Germans in a car accident in front of his barracks; the beating of a soldier by seven to eight MPs; and the subsequent racial incident between black and white soldiers where his unit sergeant armed the squad.  

VA treatment records dated in October 2009, January 2010, August 2010, March 2011, May 2011 and August 2011 show Axis I diagnoses of chronic PTSD and dysthymia with a notation along Axis IV of the Veteran's repeated memories of disturbing military experiences.  

According to an April 2010 VA psychology clinic record the Veteran said that he was afraid the entire time he was in service.  He described the attempted rape of a man's wife by a group of men in the man's own unit.  He also described dangerous activities, such as when he had to dig up live-wired ordnance that had not detonated in order to replace blasting caps.  He also stated that while at Fort Campbell he saw paratroopers training and one man's chute did not open.  He heard that another paratrooper did not rig his own chute and was castrated when it opened.  

The Veteran underwent a VA mental examination in June 2011.  The examiner reviewed the claims file and interviewed the Veteran.  He noted that the Veteran appeared to be a reliable historian.  The examiner noted that the Veteran described exposure to the deaths of others and felt that his own life was in danger on numerous occasions, all of which, the examiner stated, were sufficient to lead to PTSD.  Stressors noted in the report of the June 2011 VA mental examination included: the drowning of the two German children in the Rhine; the motor vehicle accident he witnessed looking out the window in which two people were killed; the train station incident with the knife; the two groups of armed soldiers over a racial incident; the apparent death of a parachutist whose parachute did not open; and being chased in East Germany by a patrol vehicle after a friend accidently drove them across the border.  The VA examiner noted here that the Veteran was "terrified" by the East German event.  

The VA examiner stated that all of these events represented the Veteran's own sense of threat to his own life, or showed him witnessing the deaths of others, and thus represented traumas sufficient to lead to PTSD.  The examiner further stated that they were the cause of the Veteran's obvious symptoms of PTSD.  The examiner listed and described a number of the Veteran's PTSD symptoms without ever discussing symptomatology for any other psychiatric disorder.  The Veteran denied any pre- or post-service life threatening traumas.  After a mental status examination, the examiner provided an Axis I diagnosis of PTSD and failed to mention any other psychiatric disorder.  

In an August 2011 addendum, the June 2011 VA examiner explained that his report of examination had clearly stated that the Veteran's traumas that occurred while he was on active duty were not a result of fear of hostile military or terrorist activity.  

Having independently reviewed the record, the Board is satisfied that the claims file does in fact contain a PTSD diagnosis, and the Board is of the opinion that the evidence is at least at an approximate balance and the Veteran's claim for service connection for PTSD will be allowed.  

As noted above, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that it requested further development of this claim on remand in May 2011 and incorporated the Court's suggestion that the Veteran's claims for PTSD and depression should be combined and that he should be scheduled for a VA mental examination and medical opinion.  The Board also notes that the Veteran's claimed in-service stressors were never sent to the JSRRC for verification or corroboration subsequent to the remand and the February 2008 formal finding of a lack of information with which to corroborate stressors.  The Board notes that the Veteran explained or listed additional details of his claimed in-service stressors at his April 2009 Board hearing and in various VA treatment records, and that he provided specific dates in his June 2009 statement.  The RO never attempted to investigate these additional narratives or to contact base, service, or police authorities to corroborate the Veteran's alleged in-service stressors.  

The Board further notes that only two months before the Joint Motion and Court Order in this case, VA regulations on corroboration of in-service stressors was amended in July 2010, see 38 C.F.R. § 3.304(f)(3) (relaxing confirmation of stressors when they are related to a veteran's fear of hostile military or terrorist activity).  

VA revised 38 C.F.R. § 3.304(f) regarding the PTSD stressor requirement, effective July 13, 2010.  Specifically, the type of credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim in this case was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.  

Under the former 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the veteran engaged in "combat with the enemy."  A veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.  

If the veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor was related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  Second, the claimed in-service stressor must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.  

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the veteran or others and responded with a psychological or psychophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include: actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.  

The Board believes that evidence in the record corroborates that the Veteran likely underwent traumatic experiences during his military service.  Multiple examiners and medical records in the claims file indicate that the Veteran's PTSD symptoms are related to his memories of disturbing military experiences.  In this case, the Board believes that the record corroborates that the Veteran likely experienced hostile military activity during his tour of duty in Germany.  As noted above, his DD Form 214 illustrates that the Veteran was not the recipient of any combat-related awards or decorations, but he did serve as a heavy vehicle driver with combat engineers and was stationed in West Germany.  At the time his driver mistakenly drove into East Germany in the late 1960s during the period of the Vietnam War, East Germany was a member of the Warsaw Pact and a satellite country of the Soviet Union and could be considered an enemy rather than an ally of the United States.  The June 2011 VA examiner indicated that the Veteran's PTSD symptoms were related to his fear of his service experiences, including the incident of getting lost in East Germany and being chased by an East German patrol vehicle when the Veteran was "terrified."  

Therefore, the Veteran appears to have met the relaxed in-service standard of revised § 3.304(f) related to "fear of hostile military or terrorist activity" for at least one of his claimed in-service stressors.  

The Board also notes that if a veteran's claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the Veteran's lay testimony alone establishes that the stressor occurred only when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed in-service stressor.  

In this case, there is no dispute that the claimed in-service stressor of getting lost and chased in East Germany is consistent with the places, types, and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  In addition, the June 2011 VA examiner, a VA psychiatrist, confirmed that the claimed in-service stressors, including the claimed East Germany chase stressor, were adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related to these claimed in-service stressors.  Therefore, the Veteran has a PTSD diagnosis based on at least one corroborated in-service stressor.  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, giving the Veteran the benefit of the doubt as the law requires, the Board finds there is credible supporting evidence of the Veteran's PTSD diagnosis based on at least one verifiable in-service stressor.  

While VA treatment records found in the claims file indicate a number of possible acquired psychiatric disorders, the June 2011 VA mental examination did not relate any other psychiatric disorder to the Veteran's military service with the exception of PTSD.  

Although the Board initially denied this claim in November 2009 because there was no persuasive medical evidence of the existence of a current PTSD diagnosis, it is apparent now that the Veteran is currently diagnosed with PTSD.  The Board notes here that this diagnosis in the June 2011 VA mental examination was based on the Veteran's relation of traumatic experiences while in service and was differentiated for any other diagnosed psychiatric disorder.  In fact, as noted above, the June 2011 VA mental examiner did not diagnose depression or dysthymic disorder or any other psychiatric disorder but PTSD.  

There can be no doubt that further inquiry could be undertaken with a view towards additional development of this claim.  This matter could be remanded for further clarification of some of the statements and conclusions stated by the June 2011 VA examiner, such as his observation in August 2011 that the Veteran's traumas on active duty were not a result of fear of hostile military activity.  This conclusion appears inconsistent with the Veteran's fear aroused by being chased by an armed East German patrol.  In addition, the June 2011 VA examiner could be asked to clarify whether the Veteran has another psychiatric diagnosis besides PTSD, such as depression.  Indeed this appeared to be a principal reason behind the Joint Motion and the Court's remand of this issue.  The June 2011 VA examiner could again be requested to opine on whether any non-PTSD psychiatric disorder, such as depression, was at least as likely as not incurred or aggravated during the Veteran's period of active service.  Moreover, the claim could be returned to attempt to verify with the appropriate authorities the deaths and suicides mentioned by the Veteran, especially during basic training and at Fort Campbell.  

However, as the Veteran's claim for PTSD was first filed nearly six years ago, and the resulting claim for service connection for a psychiatric disorder has undergone an appeal to the Court and a further remand by the Board, the Board finds that the record contains sufficient documentation of a PTSD diagnosis and of at least one in-service stressor to permit a grant of service connection in this case.  

Therefore, the Board finds that the Veteran has provided evidence of all the elements required for a grant of service connection for PTSD and the claim for service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


